             Case 4:18-cv-00139-MW-CAS Document 176 Filed 03/25/19 Page 1 of 1




PERSON TO BE SERVED;                                        RECEIPT NUMBER: 0000083-19



    SONYA CRUTCHFIELD
    4455 SAM MITCHELL OR
    CHIPLEY, FL.




PLAINTIFF: DONNY PHILLIPS
  -VS-
DEFENDANT: JULIE JONES


TYPE WRIT; SUMMONS


    COURT: U.S. DIST. CT                            COURT DATE:
   CASE #: 4:18-CV-139-MW-CAS                       COURT TIME:


          Received the above-named writ on February 8, 2019# at 3:05 PM,
          and served the same on February 14, 2019, at 9:00 AM,
          in WASHINGTON County, Florida, as follows:




                   SUBSTITUTE SERVICE AT WITNESS'S PLACE OF EMPLOYMENT

       By delivering a true copy of this writ together with a copy of the
       initial pleadings, if any, with the date and hour of service endorsed
       thereon by me to a designated supervisory or administrative employee
       at the witness's place of employment, to-wit:
       TERRI STRICKLAND
       after the provisions as set forth in Chapter 48.031(4)(a), Florida
       Statutes have been met.




  SERVICE COST: $40.00                                           KEVIN CREWS, SHERIFF
  LP, CIVIL CLERK                                          WASHINGTON COUNTY, FLORIDA


  MAIL TO:                                   BY:
                                                        B. PARIDON #06,   D.S.

     PROCESS SERVER ENTERPRISES
     JAXSTATUS0YAHOO.COM
